DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.
 Response to Amendment/Arguments
Applicant’s arguments, filed September 16, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of June 7, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest or render obvious the invention of at least claim 1, 13 and 16.
Claims 1, 13 and 16 teach a battery module comprising the elements therein. Notably, the claims require a thermal management system comprising a primary shell and a secondary shell, comprising a heat bridge having a plurality of heat 
#101) (i.e. primary cavity formed between the pair of opposing sidewalls) which
comprises a primary phase change material  (Fig. 4A, #101 and #16 & Para. [0113]), and a secondary shell comprising a secondary PCM (See Annotated Figure 4A below) that is thermally coupled to the primary shell via thermally conductive material (i.e. a heat bridge, as the shells are connected via a conduit of thermally conductive material (Para. [0154], lines 823-824). However, there is no teaching of the heat bridge comprising a plurality of heat bridge arms. Al-Hallaj et al. (US 2014/0079978) teaches a thermal management system for a battery module (Para. [0016]) comprising a containment lattice member (i.e. primary shell) (Fig. 1, #20) and a second containment lattice member (Fig. 1, #32) thermally connected via microchannels (Fig. 1, #40) (i.e. a heat bridge comprising a plurality of heat bridge arms). However, the microchannels of Al-Hallaj connect the second containment lattice member (i.e. secondary shell) to a separate inner containment lattice member (i.e. primary shell) comprising individual cells (i.e. one primary shell containing all individual cells), whereas the primary and secondary shells of Servantie et al. are positioned between individual cells and thermally connect individual cells to each other. There is no suggestion or motivation arrive at the claimed invention (wherein each individual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729